DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 September 2021 has been entered.
Status of the Claims
3.	This action is in response to papers filed 21 September 2021 in which claims 1, 11, and 27 were amended, no claims were canceled, and new claims 29-31 were added.  All of the amendments have been thoroughly reviewed and entered.  
The interview summary is acknowledged and the interview record is complete.  It is noted, however, that Marjorie Moran is no longer an examiner.
All previous objections and all previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
	Claims 1, 3-4, 6, 8, 10-12, and 14-31 are under prosecution.
	This Office Action includes new rejections necessitated by the amendments.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1, 3-4, 6, 8, 10-12, and 14-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	This is a new matter rejection necessitated by the amendments.
Claim 1 (upon which claims 3-4, 6, 8, 10-12, and 14-31 depend) is amended to recite “a non-overlapping sequence of at least 15 nucleotides” and that the non-overlapping sequences “are complementary to different sequence at different ends.”  A review of the specification, including Applicant’s citations of support for these amendments, yield no recitation of either the claimed range or the claimed complementarity.  Thus, the cited limitations constitute new matter.

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 20 are each indefinite of the recitation of Tables 11-15 and Tables 16-20.  As stated in MPEP 2173.05(s), claims should be complete to themselves and the reference to Tables renders the claims incomplete. Claims which recite figures or tables are only permitted in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into a claim.  
It is also noted that none of the Tables actually include any specific sequence therein.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1, 6, 10-12, 14-17, 21, 23-24, 27, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Larisch et al (U.S. Patent Application Publication No. US 2016/0047001 A1, published 18 February 2016), Barrett et al (U.S. Patent Application Publication No. US 2007/0264640 A1, published 15 November 2007), and Oliphant et al (U.S. Patent Application Publication No. US 2014/0342940 A1, published 20 November 2014).
	Regarding claims 1 and 16, Larisch et al teach panels of nucleic acid probes, in the form of detecting molecules (paragraph 0175) that are pairs of primers (paragraph 0180).  Larisch et al further teach the probes (i.e., primers) are oligonucleotides and include 500 pairs of probes (paragraph 0279), and that the “pair” of probes comprises four or more primers (paragraph 0196).  Thus, the pairs of probes includes at least 2000 different probes. Larisch et al also teach the probes (i.e., primers) and have lengths of 30 bases (paragraphs 0182 and 0187-0188).
Larisch et al also teach the panels have the added advantage of facilitating appropriate treatment regimens individually to patients as part of a personalized medicine plan (paragraph 0148).  Thus, Larisch et al teach the known techniques discussed above.
Larisch et al do not explicitly teach the claimed identical nature of the probes, nor do Larisch et al teach the claimed overlap.
However, Barrett et al teach a panel of probes, in the form of sets of probes (paragraph 0066).   The probes have intervening genomic domains, which are overlapping sequences, of any number of nucleotides (paragraph 0066; see also paragraph 0049), and further comprise different 3’ ends (paragraph 0067), which are therefore non-overlapping because they are different.  Barrett et al also teach the 3’ end (i.e., domain) is 20 nucleotides (paragraph 0055), and therefore is within the claimed range, and that the probes have the added advantage of allowing identification of genomic copy number (Abstract).  Thus, Barrett et al teach the know techniques discussed above. 
It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is advised that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, Applicant should not merely rely upon counsel’s arguments in place of evidence in the record.
Larisch et al teach labeled probes (paragraph 0199).  Barrett et al teach primers (paragraph 0084), and labeled probes (paragraph 0085).  
 Neither Larisch et al nor Barrett et al teach affinity labeled primers (i.e., claim 1) or 500 distinct regions (i.e., claim 16).
However, Oliphant et al teach methods utilizing for detecting methylation differences (paragraph 0047) that target at least 500 genomic loci (i.e., the claimed regions of claim 16; paragraph 0052).  The loci are interrogated using amplification (paragraph 0011) using primers that are labeled (paragraph 0026) using the affinity molecule biotin (i.e., claim 1; paragraph 0111).  Oliphant et al also teach the method has the added advantage of reducing the amount of variation in the measurement of the abundance of alleles between loci (paragraph 0180).  Thus, Oliphant et al teach the know techniques discussed above. 
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Larisch et al, Barrett et al, and Oliphant et al to arrive at the instantly claimed panel with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a panel having the advantages of:
A.	 Facilitating appropriate treatment regimens individually to patients as part of a personalized medicine plan as taught by Larisch et al (paragraph 0148); 
B.	 Allowing identification of genomic copy number as explicitly taught by Barrett et al (Abstract); and
C. 	Reducing the amount of variation in the measurement of the abundance of alleles between loci as explicitly taught by Oliphant et al (paragraph 0180).  
In addition, it would have been obvious to the ordinary artisan that the known techniques of Larisch et al, Barrett et al, and Oliphant et al could have been combined with predictable results because the known techniques of the cited prior art predictably result in useful primers for detecting target nucleic acids.
Regarding claim 6, the panel of claim 1 is discussed above. Larisch et al teach the at least 5 CpG sites (i.e., islands) having a frequency of 80% methylation (paragraph 0067 and Figures 3C and D), as well as assaying form cancer in an individual (i.e., patient; paragraph 0053).    Barrett et al also teach detection of CpG islands (paragraph 0049).
In addition, it is noted that the limitations of claim 6 refer to the target genomic region, which is part of the target and is not actually part of the claimed panel.
Regarding claim 10, the panel of claim 1 is discussed above.  Larisch et al teach 500 pairs of probes (paragraph 0279), and Barrett et al teach lengths of 1000 nucleotides (paragraph 0049).  Thus, there are at least one million nucleotides. 
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claim 11, the panel of claim 1 is discussed above.  GrCJ37/hg19 is a database of human sequences.  Larisch et al teach use of primers for amplification (i.e., PCR) of a mouse library (paragraph 0320), as well as detection of HCV infection (paragraph 0248).    Barrett et al teach the targets (i.e., the sample) are viral DNA (paragraph 0071) or plant DNA (paragraph 0072).  Thus, it would have been obvious to avoid any human targets.
In addition, the claims refer to “off-target” regions.  Since Larisch et al and Barrett et al teach detection of target regions as discussed above, it would have been obvious to only have primers to target regions, thereby avoiding any off-target regions.
It is also noted that the limitations of claim 11 refer to the target genomic region, which is part of the target and is not actually part of the claimed panel.
Regarding claim 12, the panel of claim 1 is discussed above. Barrett et al teach lengths of 250 nucleotides (paragraph 0049), which is in the claimed range.
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.  
Regarding claims 14-15, the panel of claim 1 is discussed above.  Oliphant et al teach the sample includes viral genomic nucleic acids (paragraph 0087).  Larisch et al teach of HCV infection (paragraph 0248), and Barrett et al teach the targets (i.e., the sample) are viral DNA (paragraph 0071).  Thus, it would have been obvious to include primers (i.e., probes) that are specific for (i.e., identical to) the viral genome of HCV.
Regarding claim 17, the panel of claim 16 is discussed above.  Larisch et al teach 500 pairs of probes (paragraph 0279).  Barrett et al teach lengths of 1000 nucleotides (paragraph 0049), and that the genomic source has a range of 1 Mb (paragraph 0072).  Thus, it would have been obvious to have probes for target regions of at least one million nucleotides, which is 1 mB. 
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claim 21, the panel of claim 16 is discussed above.  Barrett et al teach the detection of CpG islands (paragraph 0049), and that CpG islands are present in intronic regions (paragraph 0004).  Thus, it would have been obvious to have the all of the probes anneal to introns.
Regarding claims 23-24, the panel of claim 1 is discussed above.  Oliphant et al teach the affinity moiety is biotin (paragraph 0111), which is not a nucleic acid.
Regarding claim 27, the panel of claim 1 is discussed above.  Larisch et al teach the probes (i.e., primers) are for methylation specific amplification (i.e., PCR) for bisulfite treated DNA in order to detect the methylation level in CpG islands (paragraph 0173).  Oliphant et al teach primers (i.e., bridging molecules containing primer sequences; paragraph 151) comprising sequence variations (paragraph 0035).  Barrett et al also discusses the role of methylation is CpG islands (paragraph 0004).  Thus, it would have been obvious to have probes (i.e., primers) that vary at CpG sites.
Regarding claims 29-31, the panel of claim 1 is discussed above.  Barrett et al teach target (i.e., genomic domain) lengths of 100 nucleotides (i.e., 10 to 250 nucleotides; paragraph 0049) and domain lengths (i.e., at the ends) of 50 nucleotides in length (i.e., claim 30; paragraph 0055).  Thus, the total length is at least 75 nucleotides (i.e., 100+30+30; as required by claim 29), which is less than 300 nucleotides (i.e., claim 31).
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.
10.	Claims 3-4, 19, 22, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Larisch et al (U.S. Patent Application Publication No. US 2016/0047001 A1, published 18 February 2016), Barrett et al (U.S. Patent Application Publication No. US 2007/0264640 A1, published 15 November 2007), and Oliphant et al (U.S. Patent Application Publication No. US 2014/0342940 A1, published 20 November 2014) as applied to claim 1 above, as evidenced by, or further alternatively in view of, Nautiyal et al (U.S. Patent Application Publication No. US 2006/0292585 A1, published 28 December 2006).
	Regarding claims 3-4, 25, and 28, the panel of claim 1 is discussed above in Section 9. 
Oliphant et al teach the primers (i.e., bridging molecules containing primer sequences; paragraph 151) comprising sequence variations (paragraph 0035).  Thus, it would have been obvious to have probes (i.e., primers) that vary at CpG sites (i.e., claim 25).
Larisch et al teach the probes (i.e., primers) are for methylation specific amplification (i.e., PCR) for bisulfite treated DNA in order to detect the methylation level in CpG islands (i.e., claims 4 and 25; paragraph 0173).  Bisulfite treatment converts unmethylated cytosines to uracils, but does not convert methylated cytosines as evidenced by Nautiyal et al (paragraph 0107).  Uracil pairs with adenine (i.e., claims 3-4 and 25) and guanine pairs with methylated cytosines (i.e., claim 28); thus, the ordinary artisan would have known, based on the evidence of Nautiyal et al, that adenine is required in a primer for bisulfite treated DNA at each position of an unmethylated cytosine (i.e., claims 3-4 and 25) and that guanine is required in a primer for bisulfite treated DNA at each position of a methylated cytosine (i.e., claim 28).
	Alternatively, Nautiyal et al teach the claimed conversion has the added advantage of allowing detection of the methylation status by a variety of methods (paragraph 0109).  Thus, Nautiyal et al teach the known techniques discussed above.	It would therefore have been alternatively obvious to a person of ordinary skill in the art to have combined the teachings of Nautiyal et al with those of Larisch et al, Barrett et al, and Oliphant et al to arrive at the instantly claimed panel with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a panel having the advantage of allowing detection of the methylation status by a variety of methods as explicitly taught by Nautiyal et al (paragraph 0109).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Nautiyal et al could have been combined Larisch et al, Barrett et al, and Oliphant et al with predictable results because the known techniques of the Nautiyal et al predictably result in techniques useful for studying methylation.
Regarding claim 19, the panel of claim 1 is discussed above.  Larisch et al further teach genomic DNA that is contacted with the set of primers (paragraph 0175 and 0180), and that the primers are for methylation specific amplification (i.e., PCR) for bisulfite treated DNA in order to detect the methylation level in CpG islands (paragraph 0173).   Bisulfite treatment converts unmethylated cytosines to uracils, but does not convert methylated cytosines as evidenced by Nautiyal et al (paragraph 0107).  Thus, the contacting of the DNA with the primers results in a composition comprising processed DNA and the assay panel of claim.  The ordinary artisan would have known that the bisulfite treatment converted unmethylated cytosines to uracils as evidenced by Nautiyal et al (paragraph 0107).
	Alternatively, Nautiyal et al teach the claimed conversion has the added advantage of allowing detection of the methylation status by a variety of methods (paragraph 0109).  Thus, Nautiyal et al teach the known techniques discussed above.	It would therefore have been alternatively obvious to a person of ordinary skill in the art to have combined the teachings of Nautiyal et al with those of Larisch et al, Barrett et al, and Oliphant et al to arrive at the instantly claimed composition with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a composition having the advantage of allowing detection of the methylation status by a variety of methods as explicitly taught by Nautiyal et al (paragraph 0109).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Nautiyal et al could have been combined Larisch et al, Barrett et al, and Oliphant et al et al with predictable results because the known techniques of the Nautiyal et al predictably result in techniques useful for studying methylation.
Regarding claim 22, the panel of claim 1 is discussed above. Larisch et al teach the target DNA is cell free (paragraph 0233).  Barrett et al also teach the DNA is a nuclear faction of a cell lysate or viral (paragraph 0071); thus, it would have been obvious to have cell-free DNA because either (a) the nuclear fraction of the lysate no longer has any cells, or (b) the viral DNA is merely from the virus, and thus has no cells present.
11.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Larisch et al (U.S. Patent Application Publication No. US 2016/0047001 A1, published 18 February 2016), Barrett et al (U.S. Patent Application Publication No. US 2007/0264640 A1, published 15 November 2007), and Oliphant et al (U.S. Patent Application Publication No. US 2014/0342940 A1, published 20 November 2014) as applied to claim 1 above, and further in view of Wasserstrom et al (U.S. Patent Application Publication No. US 2012/0190023 A1, published 26 July 2012).
	Regarding claim 8 the panel of claim 1 is discussed above in Section 9.
	Larisch et al teach the probes (i.e., primers) are for methylation specific amplification (i.e., PCR) for bisulfite treated DNA in order to detect the methylation level in CpG islands (i.e., claim 4; paragraph 0173).   
	Neither Larisch et al, Barrett et al, nor Oliphant et al teach the probes (i.e., primers) lack guanine.
	However, Wasserstrom et al teach primers to detect methylation in CpG dinucleotides, wherein some of the primers lack guanines, which has the added advantage of allowing facilitating detection of incomplete bisulfite conversion (paragraph 0398).  Thus, Wasserstrom et al teach the known techniques discussed above.	
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that the courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed range merely represents an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Wasserstrom et al with those of Larisch et al, Barrett et al, and Oliphant et al to arrive at the instantly claimed panel with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a panel having the advantage of allowing detection of incomplete bisulfite conversion as explicitly taught by Wasserstrom et al (paragraph 0398). In addition, it would have been obvious to the ordinary artisan that the known techniques of Wasserstrom et al could have been combined Larisch et al, Barrett et al, and Oliphant et al with predictable results because the known techniques of the Wasserstrom et al predictably result in techniques useful for studying methylation.
12.	Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Larisch et al (U.S. Patent Application Publication No. US 2016/0047001 A1, published 18 February 2016), Barrett et al (U.S. Patent Application Publication No. US 2007/0264640 A1, published 15 November 2007), and Oliphant et al (U.S. Patent Application Publication No. US 2014/0342940 A1, published 20 November 2014) as applied to claims 16 and 1 above, and further in view of Barrett et al (U.S. Patent Application Publication No. US 2008/0102450 A1, published 1 May 2008; hereafter “Barrett2”).
	Regarding claims 18 and 20, the panels of claims 16 and 1 are discussed above in Section 9.
	None of the cited references specify to regions from the claimed tables.
However, the cited tables merely recite specific chromosomes.  It is also reiterated from above that none of the Tables actually include any specific sequence therein.
Barrett2 discusses human chromosomes 1-22 (paragraph 0016), which includes chromosome 1 and 22, and that the sample refers to a chromosome or chromosomes (paragraph 0020).  Barrett2 further teaches overlapping oligonucleotides that represent an entire chromosome, which has the added advantage of allowing study of CpG methylation in any region of the genome without the need to define specific probes (paragraph 0057).  Thus, Barrett2 teaches the known techniques discussed above.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Barrett2 with the teachings of Larisch et al, Barrett et al, and Oliphant et al. The combination would result in the panel of 500 pairs of probes, in the form of tiled probes for a chromosome, in the form of either chromosome 1, which is found in Table 16 (i.e., claim 20) or chromosome 22, which is found in Table 15 (i.e., claim 18).  Because all 500 pairs tile the entire chromosome, the 500 pairs overlap every single sequence within the cited chromosomes, thereby including sequences found in either of the claimed tables, thus resulting in the instant claims with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a panel having the advantage of allowing study of CpG methylation in any region of the genome without the need to define specific probes as explicitly noted by Barrett2 (paragraph 0057).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Barrett2 could have been utilized in the method of Larisch et al, Barrett et al, and Oliphant et al with predictable results because the known techniques of Barrett2 predictably result in useful sequences for studying the human genome.




13.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Larisch et al (U.S. Patent Application Publication No. US 2016/0047001 A1, published 18 February 2016), Barrett et al (U.S. Patent Application Publication No. US 2007/0264640 A1, published 15 November 2007), and Oliphant et al (U.S. Patent Application Publication No. US 2014/0342940 A1, published 20 November 2014) as applied to claim 1 above, and further in view of Clemens et al (U.S. patent application Publication No. US2008/0200343 A1, published 21 August 2008). 
Regarding claim 26, the panel of claim 1 is discussed above.  
None of the cited references specifies the probes are identical in sequence (i.e., perfect matches).
However, Clemens et al teach perfectly matched probes have the added advantage of binding to targets with a high degree of preference (paragraph 0221).
Thus, the Clemens et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Clemens et al with the teachings of Larisch et al, Barrett et al, and Oliphant et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a panel having the advantage of utilizing probes that bind to the target with a high degree of preference  as explicitly taught by Clemens et al (paragraph 0221).  In addition, it would have been obvious to the ordinary artisan that the known techniques from Clemens et al could have been utilized in the method of Larisch et al, Barrett et al, and Oliphant et al with predictable results because the known techniques from Clemens et al predictably result in useful probes for binding to targets.
Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
15.	Claims 1, 6, 11, 16, and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 18-23 of copending Application No. 17/214,105. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the same limitations.  Any additional limitations of the ‘105 claims are encompassed by the open claims language “comprising” found in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





16.	Claims 3-4, 19, 22, 25, and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 18-23 of copending Application No. 17/214,105 as applied to claims 1 and 16 above, and further in view of Larisch et al (U.S. Patent Application Publication No. US 2016/0047001 A1, published 18 February 2016), Barrett et al (U.S. Patent Application Publication No. US 2007/0264640 A1, published 15 November 2007), and Oliphant et al (U.S. Patent Application Publication No. US 2014/0342940 A1, published 20 November 2014) as evidenced by, or further alternatively in view of, Nautiyal et al (U.S. Patent Application Publication No. US 2006/0292585 A1, published 28 December 2006) based on the citations and rational provided above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
17.	Claims 10, 12, 14-15, 17, 21, 23-24, 27, and 30-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 18-23 of copending Application No. 17/214,105 as applied to claims 1 and 16 above, and further in view of Larisch et al (U.S. Patent Application Publication No. US 2016/0047001 A1, published 18 February 2016), Barrett et al (U.S. Patent Application Publication No. US 2007/0264640 A1, published 15 November 2007), and Oliphant et al (U.S. Patent Application Publication No. US 2014/0342940 A1, published 20 November 2014) based on the citations and rational provided above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

18. 	Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 18-23 of copending Application No. 17/214,105 as applied to claim 1 above, and further in view of Wasserstrom et al (U.S. Patent Application Publication No. US 2012/0190023 A1, published 26 July 2012) based on the citations and rational provided above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
19. 	Claims 18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 18-23 of copending Application No. 17/214,105 as applied to claim 1 above, and further in view of Barrett et al (U.S. Patent Application Publication No. US 2008/0102450 A1, published 1 May 2008; hereafter “Barrett2”) based on the citations and rational provided above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
20. 	Claim 26 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 18-23 of copending Application No. 17/214,105 as applied to claim 1 above, and further in view of
Clemens et al (U.S. patent application Publication No. US2008/0200343 A1, published 21 August 2008) based on the citations and rational provided above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Information Disclosure Statement
21.	The Information Disclosure Statement filed 21 September 2021 is acknowledged and has been considered.
Response to Arguments
22.	Applicant's arguments with respect to the previous rejections of the claims have been considered but are moot in view of the new grounds of rejection necessitated by the amendments.
Conclusion
23.	No claim is allowed.
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634